COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


FENCO, INC.
AND
PMA INSURANCE COMPANY                         MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 1604-96-3                      DECEMBER 17, 1996

DAVID W. BOTTENFIELD


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Ruth Nathanson; Midkiff & Hiner, on brief),
           for appellants.

           (George L. Townsend; Chandler, Franklin &
           O'Bryan, on brief), for appellee.



     Fenco, Inc. ("employer") and PMA Insurance Company ("the

insurer") contend that the Workers' Compensation Commission

("commission") erred in denying their application requesting that

the commission vacate its September 19, 1995 award and amend

David W. Bottenfield's ("claimant") average weekly wage.      Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     Claimant sustained a compensable lower back injury on

August 4, 1995.   On August 21, 1995, employer sent wage

statements to the commission for it to calculate claimant's

average weekly wage.    On that same date, employer executed a

Memorandum of Agreement, agreeing to pay claimant compensation
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
based upon an average weekly wage of $862.30.   Claimant executed

the Memorandum of Agreement on September 6, 1995.    The insurer's

representative, Greg Robinson, informed the commission that he

received the commission's calculation of claimant's average

weekly wage in the amount of $511.69 on September 8, 1995.     On

September 13, 1995, Robinson executed the Memorandum of Agreement

on behalf of the insurer and forwarded it to the commission.    The

Memorandum of Agreement contained the words, "Corrected Average

Weekly Wage and Comp. Rate."   On September 19, 1995, the

commission entered an award based upon an average weekly wage of

$862.30, as stated in the Memorandum of Agreement.   Neither

employer nor insurer sought to withdraw the Memorandum of

Agreement prior to the commission's award, nor did they seek

review of the award.   On November 3, 1995 and November 28, 1995,

employer filed applications seeking (a) to terminate claimant's

compensation on the ground that he had returned to work and (b) a

credit for overpayment due to an incorrect average weekly wage.
     Employer bore the burden of proving a basis upon which the

commission would have been required to vacate its September 19,

1995 award.   Unless we can say as a matter of law that employer's

evidence sustained its burden of proof, the commission's findings

are binding and conclusive upon us.   Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).       In

denying employer's request to change claimant's average weekly

wage, the commission found as follows:
          Despite receiving Commission calculations,


                                 2
             the employer agreed to a higher average
             weekly wage. To amend this, the employer
             would have to prove fraud, mutual mistake, or
             imposition. Sovran Financial Corp. v.
             Nanney, 12 Va. App. 1156, 408 S.E.2d 266
             (1991). The claimant contends that the
             calculation contained in the Memorandum of
             Agreement is accurate. Therefore, there is
             clearly not a mutual mistake. The fact that
             the employer agreed to the claimant's
             calculation rather than the Commission's
             calculation is not in itself the basis for
             finding imposition. Nor is there any
             evidence of fraud.


     The commission's findings are supported by the Memorandum of

Agreement signed by employer and insurer's representative despite

their knowledge that the commission's calculation of the average

weekly wage differed from that stated in the Memorandum of

Agreement.    Contrary to the assertions of employer and insurer,

no evidence established that the insurer did not have knowledge

of the commission's wage calculations before its representative

executed the Memorandum of Agreement and forwarded it to the

commission.    Robinson received the commission's calculations on

September 8, 1995 and he did not execute the Memorandum of

Agreement until September 13, 1995.    Because no evidence showed

that the Memorandum of Agreement was procured by fraud, mutual

mistake, or imposition, we cannot say as a matter of law that the

commission erred in refusing to vacate its award and to amend

claimant's average weekly wage.
     For these reasons, we affirm the commission's decision.
                                                Affirmed.




                                   3